Exhibit 10.1

 

RESTATED LICENSE AGREEMENT

 

THIS RESTATED LICENSE AGREEMENT, is made and entered into as of the 1st day of
February, 2008 (the “Effective Date”), by and between Cherokee, Inc., 6835
Valjean Avenue, Van Nuys, California  91406 (“Licensor”), and Target
Corporation, 1000 Nicollet Mall, Minneapolis, Minnesota 55403 (“Licensee”),
collectively referred to as the “Parties” and singly as a “Party”.

 

WHEREAS, the Parties previously entered into an agreement dated November 12,
1997 as assigned as of January 29, 2003 (as assigned the “Prior Agreement”);

 

WHEREAS, Licensor is the owner of the “Cherokee” trademark, various other marks
incorporating the name Cherokee and certain common law rights in and to the name
Cherokee, with various stylized designs (collectively, the “Trademark”), copies
of which are attached as Exhibit A hereto, and the goodwill associated with the
Trademark; and

 

WHEREAS, Licensor and Licensee desire to enter into this Restated License
Agreement as of the Effective Date on the terms and subject to the conditions
set forth herein.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1.

Grant of License.

 

 

 

 

a.

Upon the terms and conditions contained in this Restated Agreement, Licensor
hereby grants to Licensee, and Licensee hereby accepts, the exclusive (as
defined hereinbelow) right and license to use the Trademark, during the term
provided in Section 2 below, solely in connection with the sale of the
merchandise bearing the Trademark, in the categories indicated below (the
“Merchandise”), solely by Target Retail Operations (as hereinafter defined),
located in the United States of America (the “Retail Operations”), and to
manufacture such Merchandise (and have such Merchandise manufactured) solely for
sale by the Retail Operations. Such rights shall include the right to advertise
the Trademark in connection with the Merchandise. Such license shall not include
the right to grant sublicenses to third parties. The foregoing license is
limited to use of the Trademark in connection with the sale of Merchandise by
the Retail Operations and does not include the right to use the Trademark in
connection with the manufacture, distribution or sale of any products except for
Merchandise sold by the Retail Operations. As used herein, the Retail Operations
shall mean Target Stores, Target Greatland, SuperTarget, and any other store
opened by Licensee, within the United States, during the Term of this Restated
Agreement, and/or any other merchandising activities undertaken by Licensee,
within the United States, during the Term of this Restated Agreement, including
but not limited to direct mail, interactive on line or kiosk selling. If
Licensee desires to open a Retail Operation outside the United States, and
Licensor owns the Trademark in such other country, and if Licensor has no
license in such other country, this Restated Agreement shall then apply to
Licensee in such other country.

 

--------------------------------------------------------------------------------


 

 

b.

The following categories of Merchandise, shall be exclusive to Licensee, in the
United States, in all classes of trade:

 

 

 

 

 

(i)            Men’s, Women’s and Children’s Apparel (including, but not limited
to intimate apparel, foundations and sleepwear, but excluding industrial and
school uniforms).*

 

 

 

 

 

 

(ii)

Men’s, Women’s and Children’s Footwear (excluding nurses and lab technicians
shoes).*

 

 

 

 

 

 

(iii)

Men’s, Women’s and Children’s Accessories, including, but not limited to,
luggage, jewelry, handbags, small leather goods, belts, neckwear, hairgoods,
hats, rainwear, gloves, hosiery, slippers, sunglasses/eyewear and watches.

 

 

 

 

 

 

(iv)

Bed and Bath Products and Accessories.

 

 

 

 

 

 

(v)

Luggage, Sportsbags and Backpacks.

 

 

 

 

 

 

(vi)

Home Textiles.

 

 

 

 

 

 

(vii)

Domestics and Home Decor.

 

 

 

 

 

 

(viii)

Home Furnishings.

 

 

 

 

 

 

(ix)

Sporting Goods.

 

 

 

 

 

 

(x)

Cosmetics, Bath and Body Products.

 

--------------------------------------------------------------------------------

*Licensor does not have the right to license the Trademark in connection with
the excluded goods.

 

Licensee may propose additional classes of merchandise for inclusion in this
Restated Agreement.  Should Licensor, in its sole discretion, determine to
include such additional classes of merchandise, this Restated Agreement shall be
amended to include such additional classes of merchandise within the definition
of Merchandise.  Licensor shall be responsible for all costs and attorney’s fees
incurred by Licensor in obtaining trademark registration under the laws of the
United States for such additional classes of merchandise, if necessary and
available.

 

2.

Term.

 

 

 

 

 

a.

Initial Restated Term.  The initial term of this Restated Agreement shall
commence on the Effective Date and shall end January 31, 2012. As used
hereinafter, the term fiscal year shall mean the 12 month period ending at
midnight on the Saturday closest to January 31 (hereinafter “Fiscal Year”).

 

 

 

 

b.

Extended Restated Terms.  Provided that Licensee is current in its payments of
the Minimum Guaranteed Royalty (as hereinafter defined) for the Fiscal Year
ending in

 

2

--------------------------------------------------------------------------------


 

 

 

2012 (1/31/2013), this Restated Agreement will automatically renew for the
Fiscal Year ending in 2013 (1/31/2014), and will continue to automatically renew
for successive one (1) Fiscal Year terms, provided that Licensee has paid a
Minimum Guaranteed Royalty equal to or greater than $9,000,000 for the preceding
Fiscal Year. (The Initial Restated Term and the Extended Restated Terms, if any,
are hereinafter referred to as the “Restated Term”).

 

 

 

 

c.

Termination.  Notwithstanding Section 2b above, (i) Licensee may terminate this
Restated Agreement effective January 31, 2012, if it gives Licensor written
notice of its intent to do so one (1) year prior to the date of termination.

 

 

 

3.

Payments.

 

 

 

a.

Royalty.  Each Fiscal Year during the Restated Term, Licensee shall pay to
Licensor as a royalty (the “Royalty”) an amount equal to the greater of (i) the
minimum guaranteed royalty applicable to such Fiscal Year, as set forth in
Section 3c below (“Minimum Guaranteed Royalty”), or (ii) two percent (2%) of
Licensee’s Net Sales (as defined in Section 3b below) of Merchandise during such
Fiscal Year, on sales up to $300,000,000, one and one-half percent (1½%) of
Licensee’s Net Sales of Merchandise during such Fiscal Year on sales greater
than $300,000,000 and up to $700,000,000, eight-tenths of one percent (.8%) of
Licensee’s Net Sales of Merchandise during such Fiscal Year on sales greater
than $700,000,000 and up to $1,000,000,000, seven-tenths of one percent (.7%) of
Licensee’s Net Sales of Merchandise during such Fiscal Year on sales greater
than $1,000,000,000 and up to $1,500,000,000, and five-tenths of one percent
(.5%) of Licensee’s Net Sales of Merchandise during such Fiscal Year on sales
greater than $1,500,000,000.

 

 

 

 

b.

Net Sales.  The term “Net Sales” as used herein shall mean the gross sales price
to customers of all sales of Merchandise (whether regular, markdown, clearance
or otherwise), excluding sales tax and finance charges and less returns of
Merchandise. No other deductions shall be taken.

 

 

 

 

c.

Minimum  Guaranteed Royalties. The Minimum Guaranteed Royalties for each Fiscal
Year shall be $9,000,000.

 

 

 

4.

Manner of Payment.

 

 

 

 

a.

Quarterly Payment. Not later than the 20th day after the end of each and every
fiscal quarter, beginning with the first fiscal quarter of 2008, Licensee shall
pay and deliver to Licensor an amount equal to the greater of (i) twenty five
percent (25%) of the Minimum Guaranteed Royalty applicable to the then current
Fiscal Year, or (ii) the applicable Royalty percentage (2%, 1 1/2%, .8%, .7% or
.5% or combinations thereof as the case may be, on a cumulative basis, as set
forth in Section 3a above) multiplied by its Net Sales in the immediately
previous fiscal quarter (the applicable royalty).

 

3

--------------------------------------------------------------------------------


 

 

b.

Prompt Delivery.     Licensee acknowledges and agrees that the timely delivery
of the payments required by Section 4a and the Quarterly Reports and Sales
Reports required by Section 5 hereof are essential to this Restated Agreement.
Interest shall accrue on all past due payments hereunder from their respective
due dates until paid at the rate of one percent (1%) per month, or if such rate
exceeds the maximum rate allowed by law, at the maximum rate allowed by law, and
shall be payable on demand.

 

 

 

5.

Reports, Record Keeping and Audits

 

 

 

 

a.

Maintenance of Records.    Licensee shall keep books of account and records in
accordance with generally accepted accounting principles, consistently applied,
covering all sales relating to this Restated Agreement and the license hereby
granted. Such records shall be maintained for at least two (2) years after the
quarter to which such records relate.

 

 

 

 

b.

Quarterly Reports.     Every Royalty payment pursuant to Section 4a shall be
accompanied by a written report (individually, the “Quarterly Report” and
collectively, the “Quarterly Reports”) as to:

 

 

 

 

 

(i)

The quantity, description and sales price of all Merchandise sold by Licensee
during the quarter to which such Royalty relates;

 

 

 

 

 

(ii)

The aggregate gross sales of all Merchandise and the Net Sales of Merchandise,
year to date, and the Net Sales of Merchandise for such quarter;

 

 

 

 

 

(iii)

Any other related information that may be reasonably requested by Licensor.

 

 

 

 

c.

Sales Reports.    In addition, Licensee shall provide Licensor with weekly sales
recap reports and seasonal sales projections as developed and revised
(collectively, the “Sales Reports”); provided, however, that all such Sales
Reports shall be in the form and format used by Licensee in the ordinary course
of business.

 

 

 

 

d.

Audit.     Licensor and its duly authorized representatives shall have the right
upon reasonable notice and at all reasonable hours during normal business days
to examine and copy such books of account and records and all other documents
and materials in the possession or under the control of Licensee as may be
necessary to determine whether Royalties have been accurately calculated and
paid hereunder, the cost of which shall be borne by Licensor. Licensor shall not
conduct an audit more than once with respect to any Fiscal Year and in no event
shall such audit be during Licensee’s fourth fiscal quarter. If the audit
discloses that the Royalty payments actually due exceed the Royalty payments
paid, Licensee shall pay the unpaid Royalty and interest on such unpaid Royalty
payments computed from the date such Royalty payments were due, accrued at the
rate of one percent (1%) per month, or if such rate exceeds the maximum rate
allowed by law, at such maximum legal rate. If the audit discloses that the
Royalty payments made by Licensee exceed the Royalty payments due, Licensor
shall reimburse Licensee in the amount the overpaid Royalty and interest on such

 

4

--------------------------------------------------------------------------------


 

 

 

overpayment, computed from the date such Royalty payments were made, accrued at
the rate of one percent (1%) per month. In addition, if the audit discloses that
the Royalty payments actually due exceed the Royalty payments paid by an amount
greater than five percent (5%) of the Royalty payments paid, the cost of the
audit performed by Licensor shall be paid by Licensee.

 

 

 

 

e.

Financial Statements.     If, at any time during the Initial Term, Licensee is
no longer a company required to provide public financial information pursuant to
the Securities and Exchange Commission reporting requirements, Licensee shall,
upon reasonable request of Licensor, and from time to time thereafter, provide
Licensor with interim and audited annual financial statements.

 

 

 

6.

Standards of Quality

 

 

 

 

a.

Standards and Prestige of Merchandise.    Licensee acknowledges that the
Trademark has established prestige and goodwill and is well recognized in the
minds of the public, and that it is of great importance to each party that in
the manufacture and sale of the Merchandise the high standards and reputation
that Licensor has established be maintained. Accordingly, all items of
Merchandise manufactured or caused to be manufactured by Licensee hereunder and
any other expression by Licensee, which by its nature conveys to others the
existence of a relationship between the Licensee and the Trademark, including,
without limitation, all packaging, labeling, fixturing, advertising,
point-of-sale materials and product literature (any such expression as herein
referred to as “Trademark Use Materials”) shall meet or exceed the quality and
workmanship historically provided under the Prior Agreement.  From time to time
during the Term of this Restated Agreement and as Licensor reasonably requests,
so as not to disrupt the ongoing business processes of Licensee, Licensee shall
supply Licensor or a designee of Licensor with a reasonable assortment of
samples of Merchandise (including samples of labeling and packaging used in
connection therewith).  In addition, Licensee shall supply Licensor or a
designee of Licensor with samples of its logo designs and formats for use of the
Trademark in connection with labels and packaging materials.  Upon receipt of
such designs and formats, Licensor shall have five (5) business days in which to
review and approve those materials, which approval shall not be unreasonably
withheld.  Thereafter, all uses of the Trademarks by Licensee in connection with
labels and packaging materials shall conform in all materials respects with the
approved designs and formats and Licensee shall have no obligation to provide
samples of such materials for review or approval by Licensor, as long as there
are no material changes to the approved designs and formats.  Licensor
acknowledges and agrees that all Trademark Use Materials in use as of the
Effective Date are deemed approved.  If Licensor shall not have indicated
approval or disapproval of any such materials in such five (5) business days,
then the Materials shall be deemed to have been approved.  If Licensor
disapproves of a submission, it shall advise Target in writing of the reasons
for such disapproval within such five (5) day period.  In the case of
disapproval, the Parties shall work together in good faith to timely modify any
such materials so that they are reasonably acceptable to Licensor and Licensee. 
If the Parties are unable to reach agreement in three (3) consecutive

 

5

--------------------------------------------------------------------------------


 

 

 

business days, Licensee may continue to use previously approved designs and
formats.  Licensee shall sell or otherwise dispose of miscuts or damaged
Merchandise only after Licensee has cut out the labels or any other item that
identifies the Merchandise with the Trademark.

 

 

 

 

b.

Standards and Procedures. Upon the request of Licensor, but not more than once
each Fiscal Year, Licensee shall provide Licensor with a written copy of
Licensee’s quality control standards and procedures.  At Licensee’s request,
Licensor and Licensee will meet annually before Licensor’s Quality Control
Standards are established for such year and Licensee shall have the right to
approve such standards and procedures before they are implemented; provided,
however, that such Quality Control Standards shall be consistent with the
quality standard set forth in Section 6a hereinabove.

 

 

 

7.

Protection of Trademark

 

 

 

 

a.

Acknowledgments and Agreements of Licensee.  As a material inducement to
Licensor to enter into this Restated Agreement, and as a material part of the
consideration to Licensor hereunder, Licensee hereby acknowledges and agrees
that:

 

 

 

 

 

(i)

(a) Licensor owns the Trademark in various countries worldwide, and all rights,
registrations, applications and filings with respect to such Trademark, and all
renewals and extensions of any such registrations, applications and filings,
(b) Licensor has the right to license the Trademark, and (c) Licensee is
acquiring hereby only the right to use the Trademark for the purpose stated in
and pursuant to the terms and conditions of the Restated Agreement.

 

 

 

 

 

(ii)

(a) Great value is placed on the Trademark, and the goodwill associated
therewith, (b) the Trademark and all rights therein and goodwill pertaining
thereto belong exclusively to Licensor, and (c) all authorized use of the
Trademark by Licensee shall inure to the benefit of Licensor.

 

 

 

 

 

(iii)

The conditions, terms, restrictions, covenants and limitations of this Restated
Agreement are necessary, equitable, reasonable and essential to assure the
consuming public that all goods sold under the Trademark are of the same
consistently high quality as sold by Licensor and by others who are licensed to
design, manufacture and/or sell any products by, under or with the Trademark, if
any.

 

 

 

 

b.

Protection of Rights.

 

 

 

 

 

(i)

Restriction on Use.  Licensee shall not use or permit the use of the Trademark
for any purpose or use other than the uses licensed under this Restated
Agreement.

 

 

 

 

 

(ii)

General.  Licensee shall cooperate fully and in good faith with Licensor for the
purpose of securing and preserving Licensor’s (or any grantee of

 

6

--------------------------------------------------------------------------------


 

 

 

 

Licensor’s) rights in and to the Trademark. Licensee shall cause to appear on
and in connection with the Merchandise and the Trademark Use Materials the Ò or
ä as applicable.

 

 

 

 

 

 

(iii)

Registration.    Licensee shall, upon request, supply to Licensor enough
specimens of advertisements, tags, labels and other use of the Trademark as may
be required in connection with any of Licensor’s Trademark applications or
registrations. Licensee shall execute any instrument Licensor shall reasonably
deem necessary or desirable to record or cancel Licensee as a registered user of
the Trademark, it being understood and agreed that Licensee’s right to use the
Trademark in the event that the filing of a registered user application is
required or is requested by Licensor shall commence only upon the filing of such
registered user application, and shall continue only so long as this Restated
Agreement remains in effect.

 

 

 

 

 

 

(iv)

Customer Complaints.    Licensee shall, in connection with its duty to use the
Trademark so as to promote the continuing goodwill thereof, give immediate
attention and take necessary action to satisfy all legitimate customer
complaints brought against Licensee in connection with the Merchandise or the
Stores. Licensee shall give Licensor immediate written notice of all complaints
that in Licensee’s opinion are likely to result in litigation. Licensee shall
cooperate with Licensor upon request to achieve as good a reputation and press
for the Trademark as possible.

 

 

 

 

 

 

(v)

Exclusivity.     Licensor agrees that during the term of this Restated Agreement
it will not license the Trademark, and/or renew or otherwise extend existing
license agreements between Licensor and any third party(ies), in the United
States, in any merchandise category whatsoever.

 

 

 

 

8.

Defaults and Remedies.

 

 

 

 

 

a.

Defaults by Licensee.     The occurrence of any one or more of the following
shall constitute a default by Licensee under this Restated Agreement:

 

 

 

 

 

(i)

Licensee shall fail to make any payment, submit any Quarterly Report or provide
any financial information required under this Restated Agreement when due, and
such failure continues for more than thirty (30) days after written notice
thereof, unless such failure cannot be cured within such thirty (30) day period
and Licensee shall have commenced to cure the failure and proceeds diligently
thereafter to cure such failure.

 

 

 

 

 

 

(ii)

Licensee uses the Trademark in any manner likely to endanger the validity of the
Trademark or to damage or impair the reputation or value of the Trademark, and
such action continues for more than thirty (30) days after written notice
thereof, unless the action cannot be cured within such thirty

 

7

--------------------------------------------------------------------------------


 

 

 

 

(30) day period and Licensee shall have commenced to cure the action and
proceeds diligently thereafter to cure such action.

 

 

 

 

 

 

(iii)

The failure of Licensee to perform any of its other material obligations under
this Restated Agreement and such failure continues for more than thirty (30)
days after written notice thereof, unless the failure cannot be cured within
such thirty (30) day period and Licensee shall have commenced to cure the
failure and proceeds diligently thereafter to cure such failure.

 

 

 

 

 

b.

Default by Licensor.     If Licensor fails to perform any of its material
obligations under this Restated Agreement and such failure continues for more
than thirty (30) days after the written notice thereof, such failure shall
constitute a failure by Licensor under this Restated Agreement, unless the
failure cannot be cured within such thirty (30) day-period and Licensor shall
have commenced to cure such failure and proceeds diligently thereafter to cure
such failure.

 

 

 

 

c.

Remedies

 

 

 

 

 

(i)

If Licensee has not cured any such breach or non-performance in accordance with
Section 8a above, in addition to all other rights and remedies available to
Licensor, whether pursuant to the terms of this Restated Agreement at law in
equity or otherwise, Licensor shall have the right to terminate this Restated
Agreement without further notice to Licensee and all unpaid Minimum Guaranteed
Royalty payments due and owing under this Restated Agreement, shall be
immediately due and payable.

 

 

 

 

 

 

(ii)

If Licensor has not cured any such breach or non-performance in accordance with
Section 8b above, in addition to all of the other rights and remedies available
to Licensee, whether pursuant to the terms of this Restated Agreement at law, in
equity or otherwise, Licensee shall have the right to terminate this Restated
Agreement without further notice to Licensor.

 

 

 

 

d.

Effect of Expiration or Termination.       Except as specifically provided
herein to the contrary, upon expiration or termination of this Restated
Agreement, the rights and licenses granted herein shall terminate and Licensee
shall have no further right to use the Trademark in connection with the
Merchandise or the Trademark Use Materials. Upon the request of Licensor,
Licensee shall immediately execute without further consideration such
assignments and other instruments which may be required to be recorded to effect
the termination of the licenses and rights granted herein (and the assignments
of Licensee’s rights to Licensor). Within twenty (20) days of the expiration or
termination of this Restated Agreement, Licensee shall deliver to Licensor all
unpaid Royalties together with a final Quarterly Report covering all sales of
Merchandise from the end of the period covered by the preceding Quarterly Report
through the date of expiration or termination of this Restated Agreement.

 

8

--------------------------------------------------------------------------------


 

 

e.

Merchandise and Trademark Use Materials.     For one hundred and twenty (120)
days after the expiration or termination of this Restated Agreement, Licensee
shall have the right to use the Trademark to dispose of any Merchandise
manufactured, or ordered and in production, and any piece goods in the
possession of Licensee, its agents, manufacturers or subcontractors, on the
termination date (the “Sell-Off Period”). Such disposition must be through the
same channels used by Licensee prior to the termination date. Within thirty (30)
days of the expiration of the Sell-Off Period Licensee shall, at its sole
expense, (i) remove or obliterate the Trademark from all Merchandise and
Trademark Use Materials from which the Trademark can be removed or obliterated,
and (ii) either destroy or deliver to Licensor all Merchandise and Trademark Use
Materials from which the Trademark cannot be removed or obliterated.

 

 

 

 

f.

Assignments.    Except as set forth herein, neither this Restated Agreement nor
any of the rights or duties hereunder nor the license granted hereby may be
assigned, sub-licensed, encumbered or otherwise transferred in any way by either
Party, without the prior written consent and agreement of the other Party, to
WalMart, J.C. Penney, Sears Holdings, Federated Department Stores or Kohl’s, or
any of their affiliates, successors or assigns (collectively, “Competitive
Entities”); provided, however, that Licensor may assign its right to receive
payment(s) hereunder. Any such purported assignment, sub-license, encumbrance or
other transfer, whether voluntary or involuntary, by operation of law, or
otherwise, to a Competitive Entity, including ownership or control of Licensor
by a Competitive Entity, shall be null and void and shall constitute a default
hereunder by the Party assignor. Notwithstanding the foregoing, Licensee hereby
consents and agrees (i) to the transfer or assignment of this Agreement (and
related Trademarks), including any and all rights or duties of Licensor
hereunder or thereunder, or in connection herewith, by Licensor to a different
entity, including a “bankruptcy remote” special purpose entity (“SPE”), (ii) to
the assignment and pledging of rights (and related Trademarks) of the Licensor
under this Agreement to investors as collateral in a financing or securitization
transaction, (iii) to make payments under this Agreement to a designated
controlled account, and (iv) to furnish information and take such other measures
(at no material cost or disruption to Licensee) which are reasonably requested
by Licensor to facilitate the proposed financing or securitization. In the event
of a transfer or assignment of this Agreement to a successor licensor hereunder,
Licensor shall no longer mean Cherokee Inc. but its successor licensor;
provided, however, that once a transfer or assignment is made pursuant to the
clauses (i) and (ii) above, any subsequent assignment or transfer to successor
licensor hereunder, including but not limited to, any sale or transfer of equity
ownership in the SPE, may only be made with the written approval of Licensee,
which approval shall not be unreasonably withheld.

 

 

 

g.

Contracts.     Licensee shall have the right to contract the manufacture of the
Merchandise and the Trademark Use Materials bearing the Trademark to third party
manufacturers, so long as (i) each such contractor shall agree to protection for
the Trademark equal to or greater than that provided under the Prior Agreement,
(ii) each such contractor shall be meet or exceed Licensee’s Standards of Vendor
Engagement and other global compliance procedures and programs, including
without limitation,

 

9

--------------------------------------------------------------------------------


 

 

 

the inspection and quality control procedures set forth therein, (iii) each such
contractor shall comply with Licensee’s liquidation guidelines, including
without limitation, no sales outside of the United States and payment of a 3%
royalty to Licensor on the sale of Merchandise, and (iv) the Merchandise and
Trademark Use Materials meet the quality standards set forth in this Restated
Agreement.

 

 

 

 

9.

Warranties.

 

 

 

 

 

a.

Licensor warrants and represents that Licensor (i) is free to enter into this
Restated Agreement, (ii) has the full power, right and authority to make the
grant of rights to Licensee as provided hereunder and that the exercise by
Licensee of such rights, as authorized hereunder, shall not violate the rights
of any third party, and (iii) is not subject to any obligation which will or
might hinder or prevent the full completion and performance by Licensor of any
of the covenants and the conditions to be kept and performed by Licensor
hereunder.

 

 

 

 

 

 

b.

Licensee hereby represents and warrants that Licensee (i) is free to enter into
this Restated Agreement, (ii) is not subject to any obligation which will or
might hinder or prevent the full completion and performance by Licensee of any
of the covenants and conditions to be kept and performed by Licensee hereunder,
and (iii) will ensure that all uses of the Trademark and Trademark Use Materials
comply with the terms of this Restated Agreement.

 

 

 

 

 

10.

Indemnification and Insurance.

 

 

 

 

 

 

a.

Indemnification of Licensor.     Licensee shall indemnify and hold Licensor and
its affiliates, directors, officers, employees and agents harmless from and
against any and all liabilities, losses, claims, suits, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) arising out of or otherwise relating to any claims of third parties
against the Licensor involving the design, manufacture, packaging, distribution,
promotion, sale, marketing, advertising or other use of the Trademark, the
Merchandise or the Trademark Use Materials, by Licensee and/or its contractors,
provided that (i) prompt written notice is given to Licensee, upon Licensor
becoming aware of any such actual or threatened claims or suits, (ii) Licensee
shall have the option to exclusively undertake and conduct the defense and/or
settlement of any such claims or suits, (iii) Licensor acts, with the prior
consent of Licensee, to mitigate any damages, and (iv) no settlement or attempt
at settlement of any such claims or suits is made without the prior written
consent of Licensee. Licensee acknowledges that this indemnity does not include
those items for which Licensor is indemnifying Licensee in Section 10b or 10c
below.

 

 

 

 

 

 

b.

Limitation on Indemnification of Licensor. The foregoing notwithstanding, it is
hereby acknowledged that the Parties desire to participate in establishing
common law usage of the Cherokee name in the cosmetics, bath and body category,
but cannot anticipate what issues, if any, may be raised in that regard. As such
Licensor shall defend,indemnify and hold Licensee and its affiliates, directors,
officers, employees, and

 

 

10

--------------------------------------------------------------------------------


 

 

 

agents harmless, from and against any and all liabilities, losses, claims,
suits, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) which may be sustained or suffered by or secured
against Licensee based upon or arising out of any actual or alleged trademark
infringement, unfair competition or infringement of similar proprietary rights,
arising solely out of establishing common law usage of the Cherokee name in
connection with such goods. The indemnification period will commence upon
signing of this Restated Agreement and will extend six (6) months after the date
goods are first offered for sale in connection with the use of the Cherokee name
in the cosmetics, bath and body category. In the event that Licensor obtains a
federal trademark registration of the Cherokee name for the cosmetics, bath and
body category, the provisions of Section 10c below shall apply from the date of
registration.

 

 

 

 

c.

Indemnification of Licensee.     Licensor shall defend, indemnify and hold
Licensee and its affiliates, directors, officers, employees and agents harmless
from and against any and all liabilities, losses, claims, suits, damages, costs
and expenses (including, without limitation, reasonable attorney’s fees and
expenses) which may be sustained or suffered by or secured against Licensee
based upon or arising out of any actual or alleged trademark infringement,
unfair competition or infringement of similar proprietary rights, arising solely
out of the use by Licensee and/or its contractors of the Trademark as authorized
in this Restated Agreement, provided that (i) prompt written notice is given to
Licensor, upon Licensee becoming aware of any such actual or threatened claims
or suits, (ii) Licensor shall have the option to exclusively undertake and
conduct the defense and/or settlement of any such claims or suits,
(iii) Licensee acts, with the prior consent of Licensor, to mitigate any
damages, and (iv) no settlement or attempt at settlement of any such claims or
suits is made without the prior written consent of Licensor.

 

 

 

 

d.

Insurance.   Licensee shall obtain and maintain throughout the term of this
Restated Agreement, at its own expense, general liability insurance and product
liability insurance, with a responsible insurance carrier or carriers acceptable
to Licensor, providing adequate protection (at least in the amount of $1,000,000
single limits for personal injury or property damage) and naming Licensor as an
additional insured. As soon as possible after the execution of this Restated
Agreement, Licensee shall deliver to Licensor a fully paid certificate or
certificates of insurance, naming Licensor as an additional insured, and
providing that such policy or policies are cancelable only after thirty (30)
days prior written notice to Licensor. No changes shall be made in such policy
or policies of insurance that affect Licensor without written notice of such
changes being given to Licensor.

 

11.                              Confidentiality.

 

Licensor acknowledges and agrees that any and all reports and financial
information disclosed by Licensee pursuant to this Restated Agreement is
confidential information commercially valuable to Licensee (hereinafter the
“Licensee Information”).  Licensor acknowledges that the Licensee Information is
disclosed to Licensor on a confidential basis to be used only as

 

11

--------------------------------------------------------------------------------


 

may be expressly permitted by the terms and conditions of this Restated
Agreement.  Licensor, its officers, directors, employees, and agents shall
protect the Licensee Information as the confidential information and property of
Licensee.  Licensor shall not disclose any Licensee Information to any other
person, firm, organization, or employee who is not authorized, in writing, by
Licensee.  Except as expressly permitted hereunder, the Licensee Information may
not be copied, reprinted, duplicated, or recreated in whole or in part without
the express written consent of Licensee.  Licensor shall take reasonable action
by instruction, agreement or otherwise with respect to Licensor’s employees or
other persons permitted to access the Licensee Information to comply fully with
Licensor’s obligations hereto with respect to the use, copying, protection, and
security of the Licensee Information.  Licensor agrees to return the Licensee
Information, and all copies thereof, to Licensee, upon request.  Licensee hereby
consents to the disclosure of the License Information to any of the Licensor’s
attorneys, accountants and other third parties who have a business “need to
know” in connection with any financing or securitization.

 

12.                                 General Provisions.

 

 

a.

Notices.   All notices and other communications required or permitted to be
given under this Restated Agreement shall be in writing and shall be delivered
either by personal service, facsimile or by prepaid over-night courier service
and addressed as follows:

 

 

 

 

 

 

 

If to Licensor:

 

With a copy to:

 

 

Cherokee Inc.

 

Jeffer Mangels Butler & Marmaro LLP

 

 

6835 Valjean Avenue

 

1900 Avenue of the Stars; 7th Floor

 

 

Van Nuys, CA 91406

 

Los Angeles, CA 90067

 

 

Attn: Chief Executive Officer

 

Attn: Rod S. Berman, Esq.

 

 

 

 

 

 

 

If to Licensee:

 

With a copy to:

 

 

Target Corporation

 

Target Corporation

 

 

1000 Nicollet Mall

 

1000 Nicollet Mall

 

 

Minneapolis, MN 55403

 

Minneapolis, MN 55403

 

 

Attn: SVP Merchandising, Softlines

 

Attn: General Counsel

 

                                                If delivered personally, such
notices or other communications shall be deemed delivered upon delivery. If sent
by fax, such notice or other communications shall be deemed delivered when
received, provided that the sender has confirmation of receipt.  If sent by
prepaid over-night courier service, such notices or other communications shall
be deemed delivered upon delivery or refusal to accept delivery as indicated on
the return receipt. Either party may change its address at any time by written
notice to the other party as set forth above.

 

b.                                      Entire Agreement.  This Restated
Agreement sets forth the entire agreement between the Parties with respect to
the subject matter hereof, and all prior negotiations, discussions, commitments
and/or understandings relating thereto, if any, are merged

 

12

--------------------------------------------------------------------------------


 

herein.  Effective February 1, 2008, this Restated Agreement shall supersede any
and all other agreements and amendments between the Parties, including, without
limitation, the Prior Agreement between Licensor and Licensee, and may be
modified only by a written agreement signed by duly authorized of each of the
Parties.  No representations, oral or otherwise expressed or implied, other than
those specifically contained in this Restated Agreement have been made by any
party hereto.  No other agreements not referred to or specifically contained
herein, oral or otherwise, shall be deemed to exist or to bind any of the
Parties hereto.

 

c.                                       Successors and Assigns.  This Restated
Agreement shall be binding upon and shall inure to the benefit of the successors
and permitted assigns of the Parties.

 

d.                                      Choice of Law.  The validity,
construction and enforcement of this Restated Agreement shall be governed by the
laws of the State of California without regard to its choice of law principles.

 

e.                                       No Waiver.  No waiver by either party,
whether express or implied, of any provision of this Restated Agreement or of
any breach or default of any party, shall constitute a continuing waiver of such
provision or any other provisions of this Restated Agreement, and no such waiver
by any party shall prevent such party from acting upon the same or any
subsequent breach or default of the other party of the same or any other
provision of this Restated Agreement.

 

f.                                         Disclaimer of Agency.  Nothing in
this Restated Agreement shall create a partnership or joint venture or establish
the relationship of principal and agent or any other relationship of a similar
nature between the parties hereto, and neither Licensee nor Licensor shall have
the power to obligate or bind the other in any manner whatsoever.

 

g.                                      Counterparts. This Restated Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

h.                                      Authority.  Each individual signing on
behalf of a party hereto represents and warrants that he or she is authorized to
execute this Restated Agreement on behalf of such party.

 

i.                                          Termination on Insolvency of
Licensee.  Licensor may terminate this Restated Agreement if a petition for
relief under applicable bankruptcy law is filed by or against Licensee, and is
not dismissed within sixty (60) days of such filing, if Licensee makes any
assignment for the benefit of its creditors, or if a receiver is appointed for
Licensee for all or substantially are of its business interests.

 

                                                The license and rights granted
hereunder are personal to Licensee. No assignee for the benefit of creditors,
receiver, debtor in possession, trustee in bankruptcy, sheriff or any other
officer of court charged with taking over custody of Licensee’s assets or
business shall have any right to continue performance to exploit or in any way
use the Trademark if this Restated Agreement is terminated, except as may be
required by law.

 

13

--------------------------------------------------------------------------------


 

j.                                          Termination on Insolvency of
Licensor.  Licensee may terminate this Restated Agreement, if a petition for
relief under applicable bankruptcy law is filed by or against Licensor, and is
not dismissed within sixty (60) days of such filing, if Licensor makes any
assignment for the benefit of its creditors, or if a receiver is appointed for
Licensor for all or substantially all of its business interests.

 

                                                In the event of such
termination, Licensee shall have the right to continue thereafter to import
and/or sell any and all Merchandise which Licensee has purchased, produced or
committed to purchase prior to the date of termination.

 

k.                                       Non-Disclosure of Terms.  The existence
and content of this Restated Agreement are confidential and are trade secrets,
and shall not be released in whole or in part to any third party, or disclosed
to any newspaper or other public medium, or in any other fashion whatsoever,
without the mutual, prior approval of the Parties, in their sole discretion;
except that any party shall have the right to make such disclosures as required
by law or court order, or on a “need to know” basis within their respective
organizations and related, affiliated and subsidiary companies, and to their
respective accounts and attorneys.

 

The provisions of this Section 12 shall survive the expiration or sooner
termination of this Restated Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Restated Agreement
effective as of the 1st day of February, 2008.

 

TARGET CORPORATION

CHEROKEE, INC.

 

 

 

 

By:

 /s/ Patricia M. Adams

 

By:

 /s/ Robert Margolis

 

 

Patricia M. Adams

 

Robert Margolis

 

SVP, Merchandising, Softlines

 

Chief Executive Officer

 

14

--------------------------------------------------------------------------------